Pfeifer, J.
Civ.R. 50(A)(4) provides that when a party moves for a directed verdict and “the trial court, after construing the evidence most strongly in favor of the party against whom the motion is directed, finds that upon any determinative issue reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion is adverse to such party, the court shall sustain the motion and direct a verdict for the moving party as to that issue.” In this case, the trial court denied St. Gobain’s motion for a directed verdict.
The court of appeals, after a de novo review of the evidence, determined that reasonable minds could come to but one conclusion and found that the trial court erred by not granting a directed verdict for St. Gobain. We disagree as a matter of law.
There is unquestionably significant evidence in the voluminous record before us that tends to show that Saint-Gobain did not act in a discriminatory manner. However, there is also ample evidence to enable reasonable minds to find for the appellants. Whether we would have found for appellants or for Saint-Gobain is immaterial; it is sufficient that there is adequate evidence for reasonable minds to find for either. O’Day v. Webb (1972), 29 Ohio St.2d 215, 58 O.O.2d 424, 280 N.E.2d 896, paragraph four of the syllabus; see Pangle v. Joyce (1996), 76 Ohio St.3d 389, 391, 667 N.E.2d 1202, 1203. Accordingly, the trial court ruled correctly and the court of appeals erred in reversing the trial court’s denial of a *416motion for directed verdict. We reverse the judgment of the court of appeals and reinstate the jury verdicts.

Judgment reversed and jury verdicts reinstated.

Resnick and F.E. Sweeney, JJ., concur.
Douglas, J., concurs in judgment.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.